Filed 3/1/18; Certified for Publication 3/29/18 (order attached)




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     THIRD APPELLATE DISTRICT
                                                    (Siskiyou)
                                                         ----




THOMAS P. GUARINO,                                                     C076629

                  Plaintiff and Appellant,                          (Super. Ct. No.
                                                                   SCCVCV1301013)
         v.

COUNTY OF SISKIYOU et al.,

                  Defendants and Respondents.




         Appellant Thomas P. Guarino (Guarino) appeals from an order of the superior
court granting an “anti-SLAPP” (Strategic Lawsuits Against Public Participation) motion
to strike his First Amended Complaint pursuant to Code of Civil Procedure section
425.16, undesignated section references are to the Code of Civil Procedure. The motion
was filed by defendants County of Siskiyou (County), individual members of the Board
of Supervisors Marcia Armstrong, Grace Bennett, Michael Kobseff, Ed Valenzuela, and


                                                          1
Jim Cook (the Board), as well as County Administrator, Tom Odom (collectively,
defendants). Guarino also appeals the trial court’s order sustaining demurrers without
leave to amend that were filed on behalf of the County, the Board, and Odom.
       Because we affirm the order granting the Code of Civil Procedure section 425.16
motion, we need not decide whether the trial court erred in sustaining defendants’
demurrers.

                               FACTS AND PROCEEDINGS

       A.     The Allegations of the Complaint

       Guarino’s complaint alleges the following:
       Guarino was appointed as Siskiyou County’s County Counsel for a term of four
years, beginning November 2, 2008.
       The County began an investigation into Guarino’s actions in 2011 in response to a
complaint by Guarino’s subordinate, Paula Baca. The County retained an outside law
firm (Cota Cole LLP) to conduct the investigation, the legality of which was questioned
by Guarino. This law firm also investigated Guarino’s claim that Baca had violated her
duty of loyalty to the County Counsel’s office.
       The investigation into Baca’s activities resulted in a written report in November
2011 “which entirely exonerated [Guarino] and informed him that it was provided ‘for
the purpose of closing the above-referenced matter. Nothing in the investigation
may or will be used for any disciplinary purpose and therefore, the investigation
report, as indicated, will remain a confidential document.’ ” (Original emphasis.)
       In December 2011, Guarino was appointed to a second term as county counsel to
commence in November 2012. At the time of his reappointment he accepted concessions
to his salary and healthcare benefits to go into effect for the remainder of his first term.




                                              2
          In February 2012, Baca resigned and filed a government tort claim claiming
constructive termination. Thereafter, in March 2012, Guarino became a party to a joint
representation agreement with Cota Cole LLP.
          Baca filed a lawsuit in federal court on August 6, 2012, naming the Board, County
Administrators, David Prentice of Cota Cole LLP, and various individuals, including
Guarino. The next day, the County Clerk issued Guarino a certificate of appointment for
his second term and administered the oath of office.
          Guarino further alleges the Board met illegally in closed session on August 16,
2012, to conduct an employment review of him, and, as a result, issued a letter “ordering
[Guarino] . . . to vacate the premises” as well as authorizing him “to retain counsel to
represent him in the Baca matter at the County’s expense.” This action violated
Government Code section 27641 because he was being removed as County Counsel
without a section 27641 evidentiary hearing.
          A subsequent investigation followed, which resulted in a September 7, 2012,
report that also exonerated Guarino, while at the same time recommending the
privatization of the County Counsel’s Office.
          Guarino’s efforts to obtain counsel to represent him in the Baca matter were
thwarted because the County refused to execute the fee agreement with his chosen
counsel, John Lawrence, beginning as early as August 17, 2012, and continuing up until
the time of his resignation.
          On September 17, Prentice wrote Lawrence, suggesting Guarino should resign
because of a conflict of interest. On September 18, 2012, the Board voted illegally to
rescind Guarino’s appointment to a second term. The next day Prentice e-mailed
Lawrence to request a meeting on October 3. On October 3, Prentice asked Guarino to
resign.
          On October 4, Lawrence e-mailed Prentice complaining that he still did not have
an executed fee agreement to represent Guarino in the Baca matter. Prentice and

                                               3
California State Association of Counties insurance adjuster Mark Stone “made it clear by
their actions and conversations that no contract for [Guarino’s] defense attorney would be
provided until he resigned. Attorney Prentice indicated he was working at the Board’s
direction in refusing to allow Lawrence to be formally retained [as Guarino’s counsel]
until [Guarino] resigned.”
         On October 19, 2012, County Administrative Officer Tom Odom filed a 10 count
accusation against Guarino with the County Clerk pursuant to Government Code section
27641.
         We note at this point that section 27641 of the Government Code provides in
relevant part:
         “The county counsel shall serve for four years from the time of his appointment
and until his successor is appointed, subject to the following: [¶] . . . [¶] 
         “(b) He may be removed at any time by the board of supervisors for neglect of
duty, malfeasance or misconduct in office, or other good cause shown, upon written
accusation to be filed with the board of supervisors, by a person not a member of the
board, and heard by the board and sustained by a three-fifths vote of the board. When an
accusation has been so filed with the board, the board may direct the district attorney to
investigate and present the accusation or may employ private counsel for that purpose.
All testimony before the board shall be under oath or affirmation administered by the
board. The board is hereby vested with the power to compel the attendance of witnesses
and the production of books, papers and testimony and shall make such processes
available to the accused. A copy of the accusation shall be personally served upon the
accused and he shall be given not less than 10 days’ time in which to file a written answer
to the accusation. If, after hearing, it appears to the satisfaction of the board that the
accusation has been substantiated, the board shall so notify the accused by mail. Such
notice shall specifically state the findings and judgment of the board, and the board shall



                                               4
thereupon forthwith remove the accused from office and shall immediately appoint his
successor.”
       Guarino’s complaint went on to allege:
       Odom’s accusation was based upon conduct previously investigated and for which
Guarino had been told there would be “no disciplinary action” and “that the investigation
was not for the purpose of removal from office.”
       The Board took this action in order to force Guarino’s resignation because the
accusation would cover many of the same issues as the Baca litigation for which he was
still unrepresented. Having an actual hearing on the information would have been futile
because “the decision had already been made to remove [Guarino] by at least as early as
September 11, 2012, and is further demonstrated by the Board’s action of September 18,
2012, in illegally rescinding [Guarino’s] appointment to a second term.”
       Odom’s accusation was set for hearing on November 13, 2012, with Guarino’s
response being due on November 2. Guarino “filed an answer” to the accusation on
November 2 with the County Clerk and requested a continuance to February 4, 2013, to
retain counsel. Guarino resigned the same day due to intolerable working conditions
intentionally created by each named defendant. Thereafter, Lawrence was retained to
represent Guarino. In January 2013, Guarino filed a timely Government Tort Claim.

       B.     The Anti-SLAPP Motion

       In pertinent part, the County, the Board, and Odom moved collectively to strike
the entirety of Guarino’s complaint against them on the basis that it was “filed primarily
to chill Defendants’ valid exercise of their Constitutional rights of freedom of speech in
connection with statements made during and . . . connected to official proceedings
authorized by law and in connection with [a] public interest.” Defendants argued the
court should look at the “allegedly wrongful and injury-producing conduct that provides
the foundation for the claim to determine whether section 415.16 applies” (citing Hylton


                                             5
v. Frank E. Rogozienski, Inc. (2009) 177 Cal.App.4th 1264, 1272; emphasis omitted) and
that the complained of conduct implicated all four classes of protected speech recognized
by section 425.16 subdivision (e), which they identified as:
              “● written or oral statements made before a judicial
              proceeding authorized by law. (subd. (e)(1));
              “● written or oral statements made in connection with an
              issue under consideration by an official proceeding authorized
              by law, (subd. (e)(2));
              “● written or oral statements made in a public forum in
              connection with an issue of public interest, (subd. (e)(3)); or
              “● any other conduct in furtherance of the constitutional
              right of free speech in connection with a public issue, (subd.
              (e)(4)). (Code Civ. Proc., § 425.16, subd. (e).)”
       Defendants argued that the complained of conduct set forth in Guarino’s
complaint was protected by the litigation privilege found in Civil Code section 47(b), and
thus were entitled to the benefits of section 425.16. (Citing, e.g., Briggs v. Eden Council
for Hope and Opportunity (1999) 19 Cal.4th 1106; Garamendi v. Golden Eagle Ins. Co.
(2005) 128 Cal.App.4th 452, 478 [investigatory activities entitled to Civil Code section
47(b) protection]; Frisk v. Merrihew (1974) 42 Cal.App.3d 319, 324 [board meetings as
official proceedings authorized by law entitled to protection].) Regarding the merits,
defendants argued in pertinent part that Guarino could not show a probability of
prevailing because there was no contract and their actions were entitled to immunity.
       In support of their motion, the defendants requested judicial notice of certain
materials, including the County’s February 20, 2013, response to Guarino’s government
tort claim, which stated that Guarino’s complaints were in response to actions taken in an
investigation of personnel matters and that Guarino was segregated “in order to maintain
the integrity of the investigation.” These materials also showed that the Baca suit was

                                             6
settled in March 2013. They further included findings of fact by an administrative law
judge who rejected Guarino’s claim he had been constructively discharged and had no
alternative but to resign. The administrative law judge did not believe Guarino’s
testimony noting “the articulated reasons [for his constructive discharge claim] are
contradictory and inherently improbable.”
       Defendants also submitted by way of declaration copies of the August 16, 2012,
letter placing Guarino on paid administrative leave, the notice of accusation setting the
hearing and responsive deadlines, the October 19, 2012, accusation, and the November 6,
2012, letter accepting Guarino’s resignation and taking the accusation hearing off
calendar.
       In response, Guarino made multiple arguments, including an argument that
defendants had not shown their action arose from protected activity, relying heavily on
McConnell v. Innovative Artists Talent and Literary Agency, Inc. (2009) 175 Cal.App.4th
169 (McConnell). He also argued their actions were illegal and premised on a
fundamental misunderstanding of the County’s powers relative to County Counsel.
       In reply, defendants argued that they satisfied the first prong of the anti-SLAPP
analysis because the personnel investigation was not illegal, the accusation was not
deficient and was mooted by Guarino’s resignation, and the complained of conduct also
fell within section 425.16 subdivision (e)(4) regardless of the status of the investigations.
On the merits, they argued that Guarino could not establish a contract, the rescission of
appointment was legally permissible, and they were immune from liability. Defendants
also submitted objections to evidence offered by Guarino in opposition to the Anti-
SLAPP motion.
       The superior court held a hearing on the Anti-SLAPP motion and demurrers on
May 21, 2014, wherein it received argument on both motions. The trial judge stated on
the record that he had carefully reviewed the papers associated with the motions and
invited the parties to address any “high points” the parties wished to make. After hearing

                                              7
argument and the submission of the matter by the parties, the court signed a previously
prepared order, finding that the arguments of the parties had not changed the court’s
original analysis of the merits of the motions. The court further ruled on defendants’
evidentiary objections even though it expressly found that “if I had allowed everything in,
it wouldn’t change my decision.”
       In its order on the motions, the court granted all requests for judicial notice and
granted the anti-SLAPP motions “as to all defendants and all causes of action.” It also
granted the demurrers without leave to amend on the basis that Guarino had failed to state
facts sufficient to constitute a cause of action and for uncertainty. In so doing, it
recognized the anti-SLAPP order mooted the demurrers, but reached the issue because of
the possibility of appellate review of the anti-SLAPP ruling.
       Guarino filed a notice of appeal from the order granting the County’s anti-SLAPP
motion and sustaining the demurrers without leave to amend. Because we do not reach
the ruling on the demurrers, we need not decide whether, in the interests of justice, we
should deem the order sustaining the demurrers -which is not appealable - as
incorporating a judgment of dismissal. (See Johnson v. Ralphs Grocery Co. (2012)
204 Cal.App.4th 1097, 1101, fn. 3.)

                                        DISCUSSION

                                               I

                                  The Anti-SLAPP Motion

       A.     The Causes of Action At Issue on This Appeal

       Guarino’s First Amended Complaint sets forth 19 causes of action. On appeal he
challenges the trial court’s ruling only on the First, Third, Fourth, Fifth, Sixth, Eighth,
Ninth, Tenth, and Twelfth causes of action. Thus, for purposes of appeal, he has
abandoned any challenge to the court’s ruling on the Second, Seventh, Eleventh, and the



                                              8
Thirteenth through Nineteenth causes of action. We need address those causes of action
no further.
          Regarding the Third, Fifth, Sixth, Eighth, Ninth, Tenth and Twelfth causes of
action, Guarino, citing the “primary difficulty in addressing each cause of action” other
than those addressed in his opening brief, and this court’s de novo review, incorporates
the points and authorities he presented on these motions to the trial court. An “appellant
may not simply incorporate by reference arguments made in papers filed in the trial court,
rather than briefing them on appeal. (Garrick Development Co. v. Hayward Unified
School Dist. (1992) 3 Cal.App.4th 320, 334.)” (Keyes v. Bowen (2010) 189 Cal.App.4th
647, 656.) The challenges to these causes of action are forfeited.
          There remain then, Guarino’s arguments relating to the First and Fourth causes of
action.

          B.    General Principles

          Section 425.16 provides a mechanism to combat “a disturbing increase in lawsuits
brought primarily to chill the valid exercise of the constitutional rights of freedom of
speech and petition for the redress of grievances.” (§ 425.15, subd. (a).) “A cause of
action against a person arising from any act of that person in furtherance of the person’s
right of petition or free speech under the United States Constitution or the California
Constitution in connection with a public issue shall be subject to a special motion to
strike, unless the court determines that the plaintiff has established that there is a
probability that the plaintiff will prevail on the claim.” (§ 425.16, subd. (b)(1).)
          “[W]e evaluate an anti-SLAPP motion using a two-step process. (Navellier v.
Sletten (2002) 29 Cal.4th 82, 88.) Under the first step, the defendant must show
[Guarino’s] cause of action arose from the defendant’s protected activity. If defendant
satisfies the first step, we take the second step, which is to determine whether the plaintiff




                                               9
has made a prima facie showing of success on the merits. (Id. at pp. 88–89.)” (Baughn v.
Department of Forestry & Fire Protection (2016) 246 Cal.App.4th 328, 334.)
       “Review of an order granting or denying a motion to strike under section 425.16 is
de novo. [Citation.] We consider ‘the pleadings, and supporting and opposing affidavits
. . . upon which the liability or defense is based.’ (§ 425.16, subd. (b)(2).) However, we
neither ‘weigh credibility [nor] compare the weight of the evidence. Rather, [we] accept
as true the evidence favorable to the plaintiff [citation] and evaluate the defendant’s
evidence only to determine if it has defeated that submitted by the plaintiff as a matter of
law.’ (HMS Capital, Inc. v. Lawyers Title Co. (2004) 118 Cal.App.4th 204, 212.)”
(Soukup v. Law Offices of Herbert Hafif (2006) 39 Cal.4th 260, 269, fn. 3.)
       While Guarino correctly notes that we review the trial court’s grant of the anti-
SLAPP motion de novo, this does not relieve him of his duty to present reasoned
argument in support of his claim that the anti-SLAPP motion should not have been
granted. (See Soukup, 39 Cal.4th at p. 294, fn. 20; Allen v. City of Sacramento (2015)
234 Cal.App.4th 41, 52; Cal. Rules of Court, rule 8.204(a)(1)(B)-(C).)

       C.     The First Cause of Action

       Guarino’s First Cause of Action is styled “Breach of Employment Contract” and it
alleges that defendants breached “an employment contract” (that “contract,” according to
Guarino, is the appointment letter he received from the County) by preventing him “from
performing his duties.”
       The “Appointment Agreement” to which his complaint refers is set forth in
Exhibit A to Guarino’s complaint. It is a letter from the Siskiyou County Administrator
congratulating him on his appointment as County Counsel outlining the terms of
employment and other benefits of the position.




                                             10
       As to this cause of action, Guarino argues only that defendants did not show that
the activities about which Guarino complains arose from protected activity. His
argument is unpersuasive.
       The anti-SLAPP statute identifies four different categories of protected conduct
falling within an “ ‘act in furtherance of a person’s right of petition or free speech[.]’ ”
(§ 425.16, subd. (e).)
       To arise from protected conduct, the County’s actions underlying Guarino’s
claims must themselves “have been an act in furtherance of the right of petition or free
speech.” (See Gallanis-Politis v. Medina (2007) 152 Cal.App.4th 600, 610 [citing City of
Cotati v. Cashman (2002) 29 Cal.4th 69, 78].) The County’s actions may be in
furtherance of the right to petition even if the right does not belong to the County. (See
Vergos v. McNeal (2007) 146 Cal.App.4th 1387, 1399 (Vergos) [actions taken by
university manager to investigate and decide claim of sexual harassment brought by
university employee were privileged conduct under anti-SLAPP statute].) While County
actions that are illegal as a matter of law may not support application of the anti-SLAPP
statute, mere allegations of illegality do not prevent its application. (See City of
Montebello v. Vasquez (2016) 1 Cal.5th 409, 424 [factual and legal disputes inappropriate
for resolution in phase 1]; Hansen v. Department of Corrections & Rehabilitation (2008)
171 Cal.App.4th 1537, 1545 (Hansen).)
       In 2011 and 2012, the County received complaints from Guarino’s subordinate
Baca that he had created a hostile workplace environment and had been harassing her.
The County investigated these claims over Guarino’s objections to that investigation.
Baca ultimately filed a lawsuit concerning these claims in August 2012 naming, among
others, the County and Guarino, which lawsuit was not settled until March 2013. It
appears that Guarino’s hostile conduct may not have been limited to Baca, but may also
have included other subordinates and staff.



                                              11
       The County had a legal duty to investigate complaints of Guarino’s misconduct
and take remedial action to prevent further harassment. (See Gov. Code, § 12940, subds.
(j)(1) [requiring the employer “take all reasonable steps to prevent harassment from
occurring” and must take “immediate and appropriate corrective action”], (k) [unlawful
for employer “to fail to take all reasonable steps necessary to prevent discrimination and
harassment from occurring”].)
       We reject Guarino’s argument that the removal procedure found in Government
Code section 27641 precludes the County from investigating claims of his wrongdoing
through something less than a formal accusation under that statute. Guarino offers no
authority for that argument and, indeed, pursuant to Government Code section 25303, a
county has an obligation to supervise county officers and is invested with the authority to
investigate alleged improprieties. (See Steiner v. Darby (1948) 88 Cal.App.2d 481, 494.)
       The internal investigation into wrongdoing by Guarino, which ultimately led to the
filing of an accusation against him pursuant to Government Code section 27641 was an
official proceeding authorized by law and thus any statements made before or in
connection with that investigation arose from protected activity. (See, e.g., Hansen,
supra, 171 Cal.App.4th at p. 1544; Vergos, supra, 146 Cal.App.4th at p. 1399; Code Civ.
Proc., § 425.16, subd. (e)(1)-(2).)
       As noted, Guarino relies in large part on the court’s holding in McConnell. We
disagree that McConnell prevents anti-SLAPP treatment here as that case is factually
distinguishable. The McConnell court refused to apply the anti-SLAPP statute to claims
that arose out of the temporary modification of job duties done in an effort to keep clients
and not focused on establishing the validity of claims pending in a lawsuit between the
parties. (McConnell, supra, 175 Cal.App.4th at pp. 177-178.) Notably, the McConnell
letter modifying job duties failed to mention the lawsuit, any need to investigate, any
alleged misconduct by the people whose job duties were being modified, or other
mention of potential claims or resolution. (Id. at p. 178.) Here, in contrast, the actions

                                             12
complained of are inseparable from the complaints regarding Guarino’s conduct as
County Counsel, the County’s investigation into that conduct, and the defense of the
Baca action complaining of that conduct. (See, e.g., Gallanis-Politis v. Medina, supra,
152 Cal.App.4th at p. 612 [striking retaliation claim based upon investigation and report
made at request of counsel in response to litigation discovery requests]; Hansen, supra,
171 Cal.App.4th at p. 1544 [internal investigation by state government law enforcement
agency is an official proceeding authorized by law]; Vergos, supra, 146 Cal.App.4th at
p. 1399.)
        Further, Guarino’s attempt to impose liability on Board members for their votes
related to this investigation and Odom’s involvement with those proceedings also fail
because individual actions happening in the course of protected activity under section
425.16 subdivision (e)(1) (board members’ votes) as well as in connection with an issue
under consideration by the board under section 425.16 subdivision (e)(2) are entitled to
protection. (See City of Montebello v. Vasquez, supra, 1 Cal.5th at pp. 422-423, 425-
427.)
        Thus, we hold that defendants’ actions that are the centerpiece of Guarino’s
lawsuit arose from defendants’ protected activities within the meaning of section 425.16.
        As noted earlier, once the court concludes that a plaintiff’s action against
defendants arises from protected activity, a plaintiff then must show that there is a
probability that plaintiff will prevail on the merits of plaintiff’s claim. On this issue,
Guarino argues in this court only that the trial court erred in dismissing his First Cause of
Action for Breach of Contract because he had an employment contract with the county.
For the reasons set forth, post, we reject that claim, too.
        Guarino’s challenge to the trial court’s ruling on the First Cause of Action fails.




                                              13
       D.     The Fourth Cause of Action

       In the Fourth Cause of Action, Guarino alleges a “Breach of Employment Contract
for Constructive Discharge” pleading that the defendants breached his “employment
contract,” again, the appointment letter attached as an exhibit to his complaint, by
subjecting him to a constructive discharge.
       As noted, once the County made the threshold showing that Guarino’s causes of
action arose from protected conduct, the burden shifted to Guarino to show a probability
of prevailing on the merits at trial. (Navellier v. Sletten, supra, 29 Cal.4th at p. 88.) This
required Guarino to show his complaint for breach of contract was legally sufficient and
“supported by a sufficient prima facie showing of facts to sustain a favorable judgment if
the evidence submitted by the plaintiff is credited.” (Wilson v. Parker, Covert &
Chidester (2002) 28 Cal.4th 811, 821.) In determining whether Guarino has met this
burden, the court will “not weigh the credibility or comparative probative strength of
[the] competing evidence” and will sustain the granting of the anti-SLAPP only if the
County’s evidence defeats Guarino’s claim as a matter of law. (Ibid.; italics omitted.)
       To establish a breach of contract, plaintiff must plead and provide admissible
evidence showing: (1) that plaintiff and the County entered into a contract; (2) that
plaintiff did everything the contract required him to do; (3) that the County had certain
obligations under the contract; (4) that the County failed to do what the contract required;
(5) that plaintiff was harmed; and (6) that the County’s breach of that contract was a
substantial factor in causing that harm. (CACI No. 300.)
       Guarino’s breach of contract claim does not survive the first required element of
his cause of action.
       Guarino was an officer of the County, whose appointment was authorized by the
California Constitution and Government Code. (See Ogle v. Eckel (1942) 49 Cal.App.2d
599, 602 [county counsel is county officer]; Cal. Const. Art. XI, § 1(b) [“The Legislature



                                              14
or the governing body may provide for other officers whose compensation shall be
prescribed by the governing body”]; Cal. Const. Art. XI, § 4(c) & (e) [County charter to
provide for “other officers, their election or appointment, compensation, terms and
removal” as well as the “powers and duties of . . . all other county officers . . . and for the
manner of filling all vacancies occurring therein”]; Gov. Code, § 27640 [authorizing
appointment of county counsel by the board]; Gov. Code, § 27641 [setting term of
appointment at four years and creating methodology for removal from office].)
       “ . . . [I]t is well settled in California that public employment is not held by
contract but by statute . . . . Nor is any vested contractual right conferred on the public
employee because he occupies a civil service position since it is equally well settled that
‘[t]he terms and conditions of civil service employment are fixed by statute and not by
contract.’ [Citations.] Indeed, ‘[the] statutory provisions controlling the terms and
conditions of civil service employment cannot be circumvented by purported contracts in
conflict therewith.’ ” (Miller v. State of California (1977) 18 Cal.3d 808, 813-814; Hill v.
City of Long Beach (1995) 33 Cal.App.4th 1684, 1690; see, Kemmerer v. County of
Fresno (1988) 200 Cal.App.3d 1426, 1432.)
       “The public employee, thus, can have no vested contractual right in the terms of
his or her employment, such terms being subject to change by the proper statutory
authority.” (Hinchliffe v. City of San Diego (1985) 165 Cal.App.3d 722, 725.)
       This well-settled law is the rock upon which Guarino’s breach of contract claim
founders. He cannot show that he had a probability of prevailing on his breach of
contract claim when, on this record, we cannot identify a contract with the county.
       We recognize that the “ ‘often quoted language that public employment is not held
by contract’ has limited force where, . . . the parties are legally authorized to enter (and
have in fact entered) into bilateral contracts to govern the employment relationship.
[Citations.]” (Retired Employees Assn. of Orange County, Inc. v. County of Orange
(2011) 52 Cal.4th 1171, 1182.) But Guarino makes no showing of such a contract here,

                                              15
relying solely for his claims on his appointment letter as the County Counsel which is
insufficient to support contract claims. (See Coyne v. Rennie (1893) 97 Cal. 590, 593
[“mere appointment or election of a municipal officer [here, chief of police,] for a
specified time and salary creates no contractual relation”]; Humbert v. Castro Valley
County Fire Protection Dist. (1963) 214 Cal.App.2d 1, 13 [fire captain as public officer
unable to maintain action for breach of contract].)
       Guarino’s employment being afforded by statute and/or ordinance only, his
contract claim must necessarily fail.

                                             II

                                        The Demurrers

       Having concluded that the trial court did not err in granting defendants’ motion
brought pursuant to section 425.16, we need not decide whether the trial court erred in
sustaining defendants’ demurrer to the complaint.

                                        DISPOSITION
       The judgment is affirmed. Defendants are awarded their costs on appeal. (Cal.
Rules of Court, rule 8.278, subd. (a)(2).)



                                                        HULL                  , J.



We concur:



      BLEASE                , Acting P. J.



      RENNER                , J.

                                             16
Filed 3/29/18
                               CERTIFIED FOR PUBLICATION




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                THIRD APPELLATE DISTRICT
                                             (Siskiyou)
                                                ----




THOMAS P. GUARINO,                                               C076629

                  Plaintiff and Appellant,                   (Super. Ct. No.
                                                            SCCVCV1301013)
        v.

COUNTY OF SISKIYOU et al.,                                ORDER CERTIFYING
                                                            OPINION FOR
                  Defendants and Respondents.               PUBLICATION




        APPEAL from a judgment of the Superior Court of Siskiyou County. Leslie C.
Nichols, J. Affirmed.
        William M. Duncan, P.C., William M. Duncan for Plaintiff and Appellant.
        Spinelli, Donald and Nott, Domenic D. Spinelli, Amanda Uhrhammer, and Conor
H. McElroy for Defendants and Respondents.




                                                 1
THE COURT:
       The opinion in the above-entitled matter filed on March 1, 2018, was not certified
for publication in the Official Reports. For good cause it now appears that the opinion
should be published in the Official Reports and it is so ordered.




BY THE COURT:



      BLEASE                , Acting P. J.



      HULL                  , J.



      RENNER                , J.




                                             2